 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    PAUL T. BAILET-STONER,                            No. 2:17-cv-1108-JAM-EFB PS
12                       Plaintiff,
13              v.                                      ORDER
14    LISA SALCIDO, ELAINA CAMAS,
      MARIA EGLACIAS, and PRODUCT
15    DEVELOPMENT CORPORATION,
16                       Defendants.
17

18          On May 31, 2018, the court granted plaintiff’s request to proceed in forma pauperis,

19   directed the clerk to provide plaintiff with the forms required to effect service on defendant

20   Product Development Corporation, and directed plaintiff to provide to the U.S. Marshal within

21   fourteen days all information needed to effect service of process and to file a statement with the

22   court within fourteen days thereafter that the documents were submitted.1 ECF No. 3. Also on

23   May 31, 2018, the court issued an order which, among other things, set a status (pretrial

24   scheduling) conference for November 14, 2018, directed plaintiff to serve a copy of the order

25   concurrently with service of process, and directed the parties to file status reports within fourteen

26   days of the November 14, 2018 conference, or in this instance, by October 31, 2018. ECF No. 5.

27
            1
               This case, in which plaintiff is proceeding in propria persona, is before the undersigned
28   pursuant to Eastern District of California Local Rule 302(c)(21). See 28 U.S.C. § 636(b)(1).
                                                        1
 1           The docket reveals that plaintiff has not filed a statement that the service documents were
 2   submitted to the Marshal. Additionally, plaintiff did not file a status report, as required by the
 3   May 31, 2018 order. Accordingly, the status conference is continued and plaintiff is ordered to
 4   show cause why this case and/or any unserved defendants should not be dismissed as a result of
 5   plaintiff’s failure to follow court orders. See Fed. R. Civ. P. 41(b); E.D. Cal. L.R. 110 (“Failure
 6   of counsel or of a party to comply with these Rules or with any order of the Court may be
 7   grounds for imposition by the Court of any and all sanctions authorized by statute or Rule or
 8   within the inherent power of the Court.”); see also E.D. Cal. L.R. 183 (“Any individual
 9   representing himself or herself without an attorney is bound by the Federal Rules of Civil or
10   Criminal Procedure and by these Local Rules.”); Ghazali v. Moran, 46 F.3d 52, 53 (9th Cir.
11   1995) (“Failure to follow a district court’s local rules is a proper ground for dismissal.”).
12           Accordingly, it is hereby ORDERED that:
13           1. The status conference currently scheduled for November 14, 2018, is continued to
14   January 9, 2019 at 10:00 a.m., in Courtroom No. 8.
15           2. Plaintiff shall supply the United States Marshal, within 14 days from the date this order
16   is filed, all information needed by the Marshal to effect service of process, and shall, within 14
17   days thereafter, file a statement with the court that said documents have been submitted to the
18   United States Marshal.
19           3. Plaintiff shall show cause, in writing, on or before December 12, 2018, why sanctions
20   should not be imposed for failure to follow court orders and/or for failure to provide the Marshall
21   with the necessary documents to effect service of process.
22           4. By December 26, 2018, the parties shall file status reports (or a joint status report)
23   setting forth the matters referenced in the court’s May 31, 2018 order, including the status of
24   service of process.
25   /////
26   /////
27   /////
28   /////
                                                        2
 1            5. Failure of plaintiff to comply with this order may result in a recommendation that this
 2   action be dismissed for failure to follow court orders and/or for lack of prosecution under Rule
 3   41(b).
 4   DATED: November 6, 2018.
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        3
